DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-11, Claims use Acronyms SYN, ACK, TCP, UDP, and ICMP without ever spelling out what the acronym stands for initially. Acronyms are inherently ambiguous and therefore indefinite under 112(b). Suggest using SYN (Synchronize sequence number), ACK (Acknowledgment field), TCP (Transmission Control Protocol), User Datagram Protocol (UDP), and Internet Control Message Protocol (ICMP) for the first occurrence and SYN, ACK, TCP, UDP, and ICMP thereafter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-8, 14-22, 25, 26, 27, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadda (US 20090067440 A1).

Regarding Claim 1, 27, and 29

Chadda teaches:

A method for processing packet traffic at an edge device, the method comprising: determining a side of a communication that corresponds to an edge device with regard to packet traffic (¶222 network optimization engine 250 (edge device have a NIC in the network stack. Fig 4A) may determine whether a NIC (edge device having a NIC) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); 

applying a task distribution rule to the packet traffic using the determined side of the communication that corresponds to the edge device to determine if a particular task related to the packet traffic should be executed at the edge device (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)), 

wherein the task distribution rule is configured to ensure that the particular task is executed at only one side of the communication (¶108-109 The LAN/WAN detector 238 includes any logic, business rules, function or operations for automatically detecting a slow side connection (e.g., a wide area network (WAN) connection such as an Intranet) and associated port 267, and a fast side connection (e.g., a local area network (LAN) connection) and an associated port 267, ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device on the LAN side), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device on the WAN side)) .
	
Regarding Claim 2

Chadda teaches:

The method of claim 1, wherein: the edge device includes a host interface and a network interface (¶212 network optimization engine (edge device) has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine has host interface port 266a to n fig. 2A ¶222 network optimization engine 250 may determine whether a NIC (edge device) (includes a host interface and a port interface) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, ¶110 two ports--one to connect with the "lower" speed link and the other to connect with a "higher" speed link, e.g., a LAN); 

and when the packet traffic is received on the host interface of the edge device, it is determined that the edge device corresponds to a source side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (source side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet arriving at the host interface of the NIC based in the tag) ¶108); and 

when the packet traffic is received on the network interface of the edge device, it is determined that the edge device corresponds to a destination side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (destination side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet arriving at the host interface of the NIC based in the tag) ¶108).

Regarding Claim 3

Chadda teaches:

The method of claim 1, wherein: the edge device includes a host interface and a network interface with a first port connected to a host and a second port connected to a switch (¶122 client 102 (host interface) transmits data on network 104 (network interface), for example, via a switch, which determines that the data is destined for VPN appliance 205, ¶58 output port of appliance 205 ¶87 The network port 266 provides a physical and/or logical interface between the computing device and a network 104 or another device 100 for transmitting and receiving network communications); and 

when the packet traffic is received on the first port of the network interface, it is determined that the edge device corresponds to a source side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); and 

when the packet traffic is received on the second port of the network interface, it is determined that the edge device corresponds to a destination side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108).

Regarding Claim 4

Chadda teaches:

The method of claim 1, wherein determining a side of a communication that corresponds to the edge device includes examining a field in a header of the packet traffic (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108).

Regarding Claim 5

Chadda teaches:

The method of claim 4, wherein the edge device includes a host interface and a network interface and wherein determining a side of the communication that corresponds to the edge device is a function of the interface corresponding to the packet traffic and a state of the field in the header (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A fig. 2A port 1 to N 3 ¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108).







Regarding Claim 6

Chadda teaches:

The method of claim 1, wherein determining a side of a communication that corresponds to the edge device includes examining the SYN and ACK fields in a TCP header of the packet traffic (¶112 a method or process for detecting "fast" and "slow" sides of a network using a SYN packet, the appliance 200 via the LAN/WAN detector 238 determines whether the SYN packet is tagged with an acknowledgement (ACK), If it is tagged, the appliance 200 identifies or configures the port receiving the tagged SYN packet (SYN-ACK) as the "slow" side, If the LAN/WAN detector 238 determines that the packet is not tagged, the appliance 200 identifies or configure the port receiving the untagged packet as the "fast" side. The appliance 200 then tags the SYN packet with an ACK and copies the packet to the other port)

Regarding Claim 7

Chadda teaches:

The method of claim 6, wherein the edge device includes a host interface and a network interface and wherein determining a side of the communication that corresponds to the edge device is a function of the interface corresponding to the packet traffic and a state of the SYN and ACK fields (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A ¶112 a method or process for detecting "fast" and "slow" sides of a network using a SYN packet, the appliance 200 via the LAN/WAN detector 238 determines whether the SYN packet is tagged with an acknowledgement (ACK), If it is tagged, the appliance 200 identifies or configures the port receiving the tagged SYN packet (SYN-ACK) as the "slow" side, If the LAN/WAN detector 238 determines that the packet is not tagged, the appliance 200 identifies or configure the port receiving the untagged packet as the "fast" side. The appliance 200 then tags the SYN packet with an ACK and copies the packet to the other port)

Regarding Claim 8

Chadda teaches:

The method of claim 1, wherein the edge device includes a host interface and a network interface and wherein determining a side of the communication that corresponds to the edge device is a function of the interface corresponding to the packet traffic and a state of a field in a TCP header of the packet traffic (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A ¶222 the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet, ¶114 tag a higher or lower speed connection, the appliance 200 provides additional information and data via the TCP option headers about the appliance or the connection. The TCP option header information may be useful to or used by an appliance in controlling, managing, optimizing, acceleration or improving the network traffic flow traversing the appliance 200, or to otherwise configure itself or operation of a network port).

Regarding Claim 14

Chadda teaches:

The method of claim 1, wherein edge device includes a table of local IP addresses and remote IP addresses and wherein determining a side of a network that corresponds to the edge device includes comparing at least one of a source IP address or a destination IP address of a received packet to the table (¶214 ¶208 the network optimization engine 250 (edge device) looks up the connection in a connection table ¶211 network optimization engine 250 may create new entries, records or elements in the table 480 in response to connection requests or establishments of connections ¶217 network optimization engine 250 may use the source and/or destination MAC addresses to query (comparing the source IP address or a destination IP address of a received packet to the table) the connection table 480 for existence of the corresponding connection. ¶218 network optimization engine 250 may use the source and/or destination MAC addresses to query the connection table 480 for existence of the corresponding connection)

Regarding Claim 15

Chadda teaches:

The method of claim 1, wherein: the edge device includes a host interface and a network interface (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A; and 

when the packet traffic is received on the host interface of the edge device, it is determined that the edge device corresponds to a source side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); and 

when the packet traffic is received on the network interface of the edge device, it is determined that the edge device corresponds to a destination side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); and 

wherein application of the task distribution rule involves executing the particular task related to the packet traffic when the side that corresponds to the edge device is determined to be the source side and not executing the particular task related to the packet traffic when the side that corresponds to the packet traffic is determined to be the destination side (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).






Regarding Claim 16

Chadda teaches:

The method of claim 1, wherein: the edge device includes a host interface and a network interface (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A); and when the packet traffic is received on the host interface of the edge device, it is determined that the edge device corresponds to a source side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); and when the packet traffic is received on the network interface of the edge device, it is determined that the edge device corresponds to a destination side of the communication (¶222 network optimization engine 250 may determine whether a NIC (edge device) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108); and wherein application of the task distribution rule involves executing the particular task related to the packet traffic when the side that corresponds to the edge device is determined to be the destination side and not executing the particular task related to the packet traffic when the side that corresponds to the packet traffic is determined to be the client side (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).


Regarding Claim 17

Chadda teaches:

The method of claim 1, wherein the task distribution rule is a function of the side determination and some additional information related to the communication (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).

Regarding Claim 18

Chadda teaches:

The method of claim 1, further comprising determining that the packet traffic traverses two edge devices that are configured to execute the same task distribution rule (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).



Regarding Claim 19

Chadda teaches:

The method of claim 18, wherein determining that the packet traffic traverses two edge devices that are configured to execute the same task distribution rule involves providing host IP addresses to a central manager and receiving aggregated IP addresses from the central manager (¶60 the appliance 200 responds to a client's DNS request with an IP address of or hosted by a second appliance 200'. In some embodiments, the appliance 205 responds to a client's DNS request with an IP address of a server 106 determined by the appliance 200, ¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).

Regarding Claim 20

Chadda teaches:

The method of claim 19, further comprising, at the edge device, determining an IP address of a host computer that corresponds to the edge device by inspecting the source IP address field of the IP header of a packet that is received at a host interface of the edge device (¶182 the client agent 120 may comprise a proxy service listening on a local IP address, the appliance 200 responds to a client's DNS request with an IP address of or hosted by a second appliance 200'. In some embodiments, the appliance 205 responds to a client's DNS request with an IP address of a server 106 determined by the appliance 200, ¶218 the network optimization engine 250 and/or filter 475 creates an entry using any information and data from the network packets, combinations thereof or hashed values of, to create a record for the connection, such as based on the any MAC or IP address information in the packet.)


Regarding Claim 21

Chadda teaches:

The method of claim 19, further comprising, at the edge device, receiving IP address information related to a host computer that corresponds to the edge device through a management interface (¶218 the network optimization engine 250 (management interface) and/or filter 475 creates an entry using any information and data from the network packets, combinations thereof or hashed values of, to create a record for the connection, such as based on the any MAC or IP address information in the packet..

Regarding Claim 22

Chadda teaches:

The method of claim 22, wherein the IP address information includes an IP prefix (¶218 IP address information (prefix) in the packet).

Regarding Claim 25

Chadda teaches:

A method for processing packet traffic at an edge device, the method comprising: determining that packet traffic traverses two edge devices that are configured to execute the same task distribution rule (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)); 


when it is determined that the packet traffic does not traverse two edge devices that are configured to execute the same task distribution rule, executing a particular task related to the packet traffic (¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule)); 

when it is determined that the packet traffic does traverse two edge devices that are configured to execute the same task distribution rule, 1) determining a side of a network that corresponds to edge device with regard to the packet traffic (¶222 network optimization engine 250 (edge device have a NIC in the network stack. Fig 4A) may determine whether a NIC (edge device having a NIC) is on a LAN side or WAN side of a connection (side of communication) based on any of the LAN/WAN port detection mechanisms, the network optimization engine 250 may determine whether a NIC is on a LAN or WAN by detecting any options or tags in a TCP or IP header or option field in a network packet (with regards to the network packet) ¶108), and 2) applying a task distribution rule to the packet traffic using the determined side of the network that corresponds to the packet traffic to determine if a particular task related to the packet traffic should be executed at the edge device, wherein the task distribution rule is configured to ensure that the particular task is executed at only one of the two edge devices (¶108-109 The LAN/WAN detector 238 includes any logic, business rules, function or operations for automatically detecting a slow side connection (e.g., a wide area network (WAN) connection such as an Intranet) and associated port 267, and a fast side connection (e.g., a local area network (LAN) connection) and an associated port 267, ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device on the LAN side), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device on the WAN side),).







Regarding Claim 26

Chadda teaches:

A method for operating edge devices that are connected by a network. the method comprising: at a first edge device; determining a side of a network that corresponds to the edge device with regard to a communication that involves packet traffic (¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)); 

applying a task distribution rule to the packet traffic using the determined side of the communication that corresponds to the edge device to determine if a particular task related to the packet traffic should be executed at the first edge device (¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)); 

at a second edge device (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the second edge device))); 

determining a side of the communication that corresponds to the edge device with regard to the packet traffic (¶108-109 The LAN/WAN detector 238 includes any logic, business rules, function or operations for automatically detecting a slow side connection (e.g., a wide area network (WAN) connection such as an Intranet) and associated port 267, and a fast side connection (e.g., a local area network (LAN) connection) and an associated port 267); 

applying the task distribution rule to the packet traffic using the determined side of the network that corresponds to the edge device to determine if the particular task related to the packet traffic should be executed at the second edge device (¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)); 

wherein the task distribution rule that is applied at the first and second edge devices is configured to ensure that the particular task is executed by either the first edge device of the second edge device, but not both edge devices (¶108 ¶232 If the NIC for transmitting the outbound network packet is determined to be on a LAN, the network optimization engine 250 may determine not to apply any WAN optimization (task distribution rule), ¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side), and in response to the determination, does not apply a WAN network optimization (particular task related to the packet traffic should be executed at the edge device), the network optimization engine determines that the second network interface card communicates network packets on a Wide Area Network (edge device on the WAN side), and in response to the determination, applies a WAN network optimization to transmission of the network packet (particular task related to the packet traffic should be executed at the edge device)).








Regarding Claim 28

Chadda teaches:

The edge device of claim 27, wherein the edge device is a Network Interface Card (¶10 determining by the network optimization engine that the first network interface card communicates network packets on a Local Area Network (edge device on the LAN side).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chadda in view of Takase (US 20040062399 A1).

Regarding Claim 9

Chadda teaches:

 The method of claim 1, wherein the edge device includes a host interface and a network interface (¶212 network optimization engine has a network stack 267 shown in fig 4 A that has an inbound and outbound network interface card, network optimization engine had host interface port 266a to n fig. 2A) and 

Chadda does not teach:

wherein determining a side of the communication that corresponds to the edge device is a function of the interface corresponding to the packet traffic and a state of a field in a UDP header of the packet traffic.

Takase teaches:

wherein determining a side of the communication that corresponds to the edge device is a function of the interface corresponding to the packet traffic and a state of a field in a UDP header of the packet traffic (¶95 data part includes a UDP (User Datagram Protocol) header and an IKE header, In the UDP header, there is set a port number `500` for UDP, which is generally used for the key exchange message conforming to IP Sec/IKE, The IKE header includes a cookie having a particular value (type value). As for this particular value, for example, `100` is set in both the upper eight bytes and the lower eight bytes. In an ordinary message, the upper eight bytes are determined by a sender, while the lower eight bytes are determined by a responding side (IKE header) (determining side of communication). Therefore, by reserving the above-mentioned particular value in key exchange proxy server 2, the message can be distinguished (determining side of the communication). Here, it may also be possible to use a value other than `500` for UDP)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Takase in order to provide a key exchange proxy method applicable for a key exchange proxy network system having a key exchange proxy unit (Takase ¶15).


Regarding Claim 10

Chadda-Takase teaches:

The method of claim 1.

Takase teaches:

The method of claim 1, wherein determining a side of a network that corresponds to the edge device includes examining a port number field in a UDP header of the packet traffic (¶95 data part includes a UDP (User Datagram Protocol) header and an IKE header, In the UDP header, there is set a port number `500` for UDP, which is generally used for the key exchange message conforming to IP Sec/IKE, The IKE header includes a cookie having a particular value (type value). As for this particular value, for example, `100` is set in both the upper eight bytes and the lower eight bytes. In an ordinary message, the upper eight bytes are determined by a sender, while the lower eight bytes are determined by a responding side (IKE header) (determining side of communication). Therefore, by reserving the above-mentioned particular value in key exchange proxy server 2, the message can be distinguished (determining side of the communication). Here, it may also be possible to use a value other than `500` for UDP)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Takase in order to provide a key exchange proxy method applicable for a key exchange proxy network system having a key exchange proxy unit (Takase ¶15).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chadda in view of Kawakami (US 20100202344 A1).


Regarding Claim 11

Chadda does not teach:

The method of claim 1, wherein determining a side of a network that corresponds to edge device includes examining a field in an ICMP header of the packet traffic.



Kawakami teaches:

The method of claim 1, wherein determining a side of a network that corresponds to edge device includes examining a field in an ICMP header of the packet traffic (¶202 making reference to information (IP address in an IP packet) in a received packet for determining a transfer-accepting side node are given by drop bits)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Kawakami in order to provide a reduction of packet loss and band consumption for data transfer when a mobile terminal carries out the handover between a fixed base station and a mobile base station for group movement (Kawakami ¶26).

Regarding Claim 12

Chadda-Kawakami teaches:

The method of claim 1.

Kawakami teaches:

The method of claim 1, wherein determining a side of a network that corresponds to edge device includes examining a type field in an ICMP header of the packet traffic (¶202 making reference to information (IP address in an IP packet) in a received packet for determining a transfer-accepting side node are given by drop bits)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Kawakami in order to provide a reduction of packet loss and band consumption for data transfer when a mobile terminal carries out the handover between a fixed base station and a mobile base station for group movement (Kawakami ¶26).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chadda in view of Kameyama (US 20180146073 A1).

Regarding Claim 13

Chadda does not teach:

The method of claim 1, wherein determining a side of a network that corresponds to edge device includes examining a field in an application layer header of the packet traffic.
Kameyama teaches:

The method of claim 1, wherein determining a side of a network that corresponds to edge device includes examining a field in an application layer header of the packet traffic (¶98 an application header will include information representing a position in the original data, communication device 10 on the reception side, the position of data can be determined in accordance with information in an application header).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Kameyama in order to improve the efficiency in data transfer (Kameyama ¶32)


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chadda in view of Reidel (US 20040228304 A1).

Regarding Claim 23

Chadda does not teach:

The method of claim 1, wherein determining that the packet traffic traverses two edge devices that are configured to execute the same task distribution rule involves embedding in-band signaling and extracting embedded in-band signaling at the edge device.

Riedel teaches:

The method of claim 1, wherein determining that the packet traffic traverses two edge devices that are configured to execute the same task distribution rule involves embedding in-band signaling and extracting embedded in-band signaling at the edge device (¶224 in-band signaling approach, standard IPv6 hop-by-hop options header is used, the address mapping information is propagated along with data packets ¶226 information embedded within data packets, ¶118 extract the mapping information ¶191 extract the mapping information of node X embedded, ¶199 Embedded within any "reverse" traffic passing node A, B, or C and node S, the requested information could finally be extracted out of the "MIAMI Option" by node S).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Riedel in order to provide an in-band signaling and a soft-state resource management approach that is designed to satisfy both mobility and end-to-end QoS requirements in dynamic environments (Riedel ¶10).
Regarding Claim 24

Chadda-Riedel teaches:

The method of claim 1.

Riedel teaches:

The method of claim 1, wherein determining that the packet traffic traverses two edge devices that are configured to execute the same task distribution rule involves generating out-of-band signaling and identifying out-of-band signaling at the edge device (¶211 "in-band" and "out-band" signaling approaches according to the role of the mobile node and the flow traffic direction, (¶224 in-band signaling approach, standard IPv6 hop-by-hop options header is used, the address mapping information is propagated along with data packets ¶226 information embedded within data packets, ¶118 extract the mapping information ¶191 extract the mapping information of node X embedded, ¶199 Embedded within any "reverse" traffic passing node A, B, or C and node S, the requested information could finally be extracted out of the "MIAMI Option" by node S) .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chadda in light of Riedel in order to provide an in-band signaling and a soft-state resource management approach that is designed to satisfy both mobility and end-to-end QoS requirements in dynamic environments (Riedel ¶10).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445